      Case 1:18-cv-03235-RMP         ECF No. 47   filed 07/02/20   PageID.553 Page 1 of 2




1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3
                                                                     Jul 02, 2020
                                                                        SEAN F. MCAVOY, CLERK


4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      COLUMBIA AG GROUP, LLC, a
8     Delaware limited liability company;           NO: 1:18-CV-3235-RMP
      and JAY GRAHAM, an individual,
9                                                   ORDER OF DISMISSAL WITH
                                   Plaintiffs,      PREJUDICE
10
            v.
11
      INTERNATIONAL FARMING
12    CORPORATION, LLC, a Delaware
      limited liability company,
13
                                   Defendant.
14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

16   Prejudice, ECF No. 46. Having reviewed the Motion and the record, the Court finds

17   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. 46, is

19               GRANTED.

20         2. Plaintiff’s Amended Complaint is dismissed with prejudice and without

21               fees or costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 1:18-cv-03235-RMP     ECF No. 47    filed 07/02/20   PageID.554 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED July 2, 2020.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
